DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Objections and Rejections
The objections to claims 6 and 24 (items A. and B. at par. 4-5 of the 04/13/2022 Office action) are withdrawn in light of applicant’s 08/15/2022 amendments.  
The rejection of claims 1-5, 8-12 and 16-21 under 35 U.S.C. § 102 (a)(1) by BUCH-RASMUSSEN (US 6,660,197 B1) (at par. 6-16 of the 04/13/2022 Office action), is withdrawn in light of applicant’s 08/15/2022 amendments, as well as the reasons for allowance, discussed below.
The rejection of claims 1-5 and 8-23 under 35 U.S.C. § 103 over BUCH-RASMUSSEN, in view of POTTER (US 7,727,223 B2) (at par. 22-25 of the 04/13/2022 Office action), is withdrawn in light of applicant’s 08/15/2022 amendments, as well as the reasons for allowance, discussed below.
The rejection of claims 1-5, 8-12, 16-21 and 25 under 35 U.S.C. § 103 over BUCH-RASMUSSEN, in view of TIAN (US 2018/0311168 A1) (at par. 26-29 of the 04/13/2022 Office action), is withdrawn in light of applicant’s 08/15/2022 amendments, as well as the reasons for allowance, discussed below.

Rejoinder
Claims 1-23 and 25 as amended below, are allowable.  The restriction/election requirement made in the Office action dated March 19, 2021 is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is: BUCH-RASMUSSEN (US 6,660,197 B1, Issued Dec. 9, 2003; on 03/15/2021 IDS; hereinafter, “Buch-Rasmussen”).  Buch-Rasmussen is directed to a method for producing an elongated drug formation.  Buch-Rasmussen, title & abstract.  In this regard, Buch-Rasmussen teaches a method for producing an elongated drug formulation (Buch-Rasmussen, col. 2, ln. 11-43) and system thereof (Buch-Rasmussen, col. 11, ln. 47 to col. 12, ln. 8, Fig.’s 1-6), whereby it is noted:
“drug granulate” (Buch-Rasmussen, col. 2, ln. 23) relates to a “first granulate therapeutic agent” of independent claims 1 and 17;
“a first roller adjacent a surface, whereby a cavity is defined between the first roller and the surface, the shape of the drug formulation being defined by the cavity” (Buch-Rasmussen, col. 2, ln. 18-21; & Fig. 2 described at Buch-Rasmussen, col. 11, ln. 55-65) that forms “an elongated drug formulation being suitable for being injected through the skin of a patient with-out the use of a needle or a cannula” (Buch-Rasmussen, abstract) relates to “a mold, the mold cavity defining an elongated shape extending along a longitudinal axis from an opening of the mold cavity to a distal tip at a distal end of the mold cavity within the mold” of independent claim 1;
“feeding a gap between the first roller and the surface with drug granulate” (Buch-Rasmussen, col. 2, ln. 22-23) relates to the active step of independent claims 1 and 17 for “depositing a first granular therapeutic agent into a mold cavity of a mold”; 
“rolling the roller against the surface whereby a pressure is applied to the drug granulate and the drug formulation is formed in the cavity” (Buch-Rasmussen, col. 2, ln. 24-26), wherein “[t]he pressure applied to the drug formulation is preferably in the range of 25-5000 kg/cm2 [i.e., 2.5-490.3 MPa] more preferably in the range of 100-1000 kg/cm2 [i.e., 9.8-98.0 MPa] whereby a drug formulation having the required strength and stability is obtainable” (Buch-Rasmussen, col. 4, ln. 44-47) relates to the active steps of:
independent claim 1 for:
“compressing the first granular therapeutic agent within the mold along the longitudinal axis towards the distal end,” and
“forming a tissue interfacing component from the first granular therapeutic agent, at least in part, due to compression of the first granular therapeutic agent within the mold,” and
independent claim 17 for:
“applying a pressure to at least a portion of the first granular therapeutic agent of greater than or equal to 20 MPa to compress the first granular therapeutic agent and form the tissue interfacing component” (See MPEP § 2131.03 regarding prior art anticipating claimed numerical ranges); AND
“disengaging the first roller from the surface, and releasing the compressed drug formulation from the cavity” (Buch-Rasmussen, col. 2, ln. 28-30) relates to:
the active step requirement of independent claim 1 for “removing the tissue interfacing component from the mold cavity.”
Regarding independent claim 1, Buch-Rasmussen teaches “compressing a drug granulate in [a] cavity [i.e., mold] of a system comprising a roller and a surface, wherein the roller roles over the surface thereby comprising the granulate to the formulation” (Buch-Rasmussen, abstract), wherein Buch-Rasmussen’s cavity is “arranged in the circumference of the roller” and has a longitudinal axis parallel to the rotational axis of the roller (Buch-Rasmussen, col. 3, ln. 1-5, col. 11, ln. 49-51, & Fig. 2-6):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(Buch-Rasmussen, Fig.’s 1 & 6, annotated).  Therefore, the direction of the compressing force in Buch-Rasmussen results from rolling the roller over the surface along a radial direction of the roller that is perpendicular to the rotational axis, WHEREAS independent claim 1 requires “compressing the first granular therapeutic agent within the mold along the longitudinal axis towards the distal end.”  Thus, independent claim 1 is distinguishable from Buch-Rasmussen.
Regarding independent claim 17, Buch-Rasmussen is directed to a method of producing an elongated drug formation in a cavity positioned along a radial direction of a roller perpendicular to a rotational axis (Buch-Rasmussen, Fig.’s 1 & 6), WHEREAS independent claim 17 is drawn to a method, wherein “a first portion and a second portion of the mold [are separable] along a plane parallel to a longitudinal axis of the mold cavity:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(Fig.’s 4-5 of the instant published application US 2021/0154457 A1).  Thus, independent claim 17 is distinguishable from Buch-Rasmussen.

Conclusion
Claims 1-23 and 25 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611